Title: To Benjamin Franklin from John Baynes, [15 October 1783]
From: Baynes, John
To: Franklin, Benjamin


          
            Hôtel de Luxembourg—Ruë des Petits Augustins.Wedn. Morning. [October 15, 1783]
            Sir
          
          I take the liberty of informing your Excellency, that I shall sett off for England either tomorrow Evening or Friday. Not having my own servant with me just now, I send this by a Messenger who will either wait for any letters with which you may wish to favor me, or will call for them tomorrow, as shall be most agreeable. If you have been able to procure the list of books, I will request the favor to send it at the same time.
          Having lent Grays Poems sometime ago to a gentleman in this town, I have not yet been able to get them returned, but will leave such directions as may ensure their being forwarded to Passy: I have however sent Mr. Masons poem—& I send it with a firm confidence that it will be read with pleasure, when you are informed that the author is an independent man & a sincere friend to civil & religious liberty.
          Permit me now to make my sincere acknowlegemts. for the great honor done me by Your Excellency in condescending to declare your sentiments so freely upon so many interesting subjects to one in every respect so little intitled to that attention as myself. The great distance between your Excellency & myself in age, rank, ability & consideration, make me feel so forcibly the favor I have received that I am at a loss how to express my

sentiments. I can only say that I value the instruction & pleasure I have received from your Excellency’s conversation at too high a rate ever to forget the obligation conferred in permitting me to enjoy it. Wishing that your Excellency may enjoy many years of health and happiness, I remain, with all respect, Your Excellencys most obedient & obliged humble Servant,
          
            John Baynes.
          
         
          Addressed: To / His Excellency Dr. Franklin.
        